Citation Nr: 0702346	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-00 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased disability rating for service-
connected bilateral hearing loss, currently rated 50 percent 
disabling.


REPRESENTATION

Veteran represented by:   Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

Procedural history

The veteran filed an initial claim of entitlement to service 
connection for bilateral hearing loss in march 2001.His claim 
was granted in a May 2002 VA rating decision.  A 10 percent 
disability rating was assigned.

In January 2003, the veteran filed a claim of entitlement to 
an increased disability rating.  In April 2003, the RO 
granted an increased rating, 50 percent.  The veteran 
disagreed with that decision and subsequently perfected an 
appeal. 

In September 2006, the veteran and his representative 
presented evidence and testimony in support of the veteran's 
claim at a hearing before the undersigned Veterans Law Judge 
(VLJ) at the RO.  A transcript of that hearing is included in 
the veteran's claims folder.


FINDINGS OF FACT

1.  The veteran's service-connected right ear hearing loss is 
manifested by moderately severe hearing loss 250 hertz 
through 2000 hertz and severe hearing loss 3000 hertz through 
8000 hertz.

2.  The veteran's service-connected hearing left ear loss is 
manifested by severe hearing loss 250 hertz through 1500 
hertz and profound hearing loss 3000 hertz through 8000 
hertz.


CONCLUSION OF LAW

The criteria for an increased rating are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks an increased disability rating for his 
service-connected bilateral hearing loss.  In substance, he 
contends that his hearing loss is greater than VA 
acknowledges.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006).    

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The Board finds that the veteran was informed in a May 2001 
letter that to establish entitlement to service connection, 
the evidence must show: 

1.  An injury in military service, or a disease 
that began in or was made worse during military 
service.

2.  A current physical or mental disability.

3.  A relationship between your current disability 
and an injury, disease, or event in military 
service.

See the May 2001 VCAA letter, page 1.

The May 2001 letter informed the veteran of the typical kinds 
of evidence that could be used to support the claim, such as 
medical records, a statement from his doctor, his statements 
and statements of others who could observe his symptoms.  
These notices satisfy the VCAA obligation to inform a 
claimant of the evidence required to substantiate a claim. 

The veteran was informed that VA would provide a medical 
examination if it was deemed necessary to substantiate his 
claim.  The veteran was also informed that VA would obtain 
records such as records held by Federal agencies, including 
service records and VA medical records, employment records, 
and private medical records so long as he provided sufficient 
information to allow VA to obtain them.

The Board also notes that the veteran was informed in a 
March 2006 VCAA letter that if he had any additional 
information or evidence to send it to VA or tell them 
about it.  In essence, the veteran was asked to "give us 
everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 17 Vet. App. 
412 (2004).

The veteran's statements at his September 2006 hearing make 
it clear that he is aware of his obligations to support his 
claim with evidence.  See DelaCruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first three elements, veteran status, 
existence of a disability, and a connection between the 
veteran's service and the disability, are not at issue as the 
veteran has been granted service connection.  Furthermore, 
the Board notes that the veteran was specifically informed of 
element (4), disability rating and element (5), effective 
date, in March 2006 and August 2006 VCAA letters.  The Board 
thus finds that the veteran has received proper notice in 
accordance with Dingess.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the three claims now under consideration and 
that there is no reasonable possibility that further 
assistance would aid in substantiating them.  Specifically, 
the RO has obtained reports of VA and private treatment of 
the veteran, which will be discussed below.  Additionally, 
the veteran was provided with VA examinations in April 2002 
and March 2003.  In addition, the veteran has been treated by 
VA medical practitioners in 2004 and 2005.  The treatment 
reports and the reports of the medical examination reflect 
that the examiners recorded the veteran's past medical 
history, noted his current complaints, conducted appropriate 
physical and mental examinations and rendered appropriate 
diagnoses and opinions.

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2005).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
noted in the Introduction above, the veteran testified before 
the undersigned VLJ at a Travel Board hearing conducted at 
the RO in September 2006.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

Assignment of a diagnostic code

The veteran's bilateral hearing loss is rated 50 percent 
disabling under Diagnostic Code 6100.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

The veteran's bilateral hearing loss is currently rated under 
38 C.F.R. § 4.85, Diagnostic Code 6100 [hearing impairment] 
(2006).  Diagnostic Code 6100 is deemed by the Board to be 
the most appropriate primarily because it pertains 
specifically to the primary diagnosed disability in the 
veteran's case (bilateral hearing loss).  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 6100.

Specific schedular criteria

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal hearing acuity, through Level XI for 
profound deafness.  VA audiometric examinations are conducted 
using a controlled speech discrimination test together with 
the results of a puretone audiometry test.  The vertical 
lines in Table VI (in 38 C.F.R. § 4.85) represent nine 
categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel (dB) 
loss based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2006).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's claim was received in 
March 2003, after the amended regulations became effective.  
Thus, the veteran's claim will be evaluated in accordance 
with the amended regulations only.  See VAOPGCPREC 
3-2000.

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed, and therefore 
has no effect on the veteran's claim.  However, pertinent 
changes were made to 38 C.F.R. § 4.86, regarding cases of 
exceptional hearing loss, a condition that the medical 
evidence in this case supports.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 dB or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 dB or 
less at 1000 hertz, and 70 dB or more at 2000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Analysis

Schedular rating

The veteran seeks entitlement to a higher disability rating 
for his service-connected bilateral hearing loss, which is 
currently evaluated as 50 percent disabling.  As indicated 
above, the resolution of this issue involves determining the 
level of hearing acuity in each ear.



The pertinent evidence consists of a VA audiological 
examination conducted in March 2003.  The examination 
revealed the following puretone thresholds:  




HERTZ




1000
2000
3000
4000
RIGHT

45
70
80
90
LEFT

80
95
110
110

The average decibel loss for the right ear was 71.  The 
examiner did not note an average decibel loss for the left 
ear.  Speech audiometry revealed speech recognition ability 
of 70 percent in the right ear, and the examiner noted he 
could not test the veteran's left ear.  

Applying these values to the rating criteria results in a 
numeric designation of level VI in the right ear and level XI 
(profound deafness) in the left ear.  This results in a 50 
percent disability rating under Table VII.

Further, the March 2003 test results demonstrate exceptional 
patterns of hearing impairment requiring consideration under 
subsection (a) of 38 C.F.R. § 4.86 [thresholds of 55 or 
greater for all four Hertz frequencies].  Under the § 4.86 
criteria, the resulting numeric designations are the same 
under Table VIa and Table VI.  Under the schedular criteria 
in Table VII, this results in a 50 percent disability 
evaluation.  See 38 C.F.R. § 4.85 (2006).

There is no competent medical evidence to the contrary.  The 
April 2002 VA audiological evaluation, which was the basis 
for the RO's initial assignment of a 
10 percent rating, does not indicate that the veteran's 
hearing loss at that time approached the level which would 
allow for the assignment of even the currently assigned 50 
percent rating, much less a higher rating.  

In support of his claim, the veteran submitted results of 
hearing tests given by private practitioners in May 2003, 
October 2003 and January 2004.  None of the results of those 
examinations were interpreted or stated in a format that is 
compatible with VA guidelines.  There are therefore of no 
probative value.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995).  

The Board wishes to make it clear that it has no reason to 
disbelieve the veteran's statements to the effect that he is 
significantly impacted by his service-connected hearing loss.  
Indeed, as noted above the medical evidence demonstrates that 
for all practical purposes he is deaf in one ear.  However, 
as discussed in the law and regulations section above the 
Board must adjudicate this claim by mechanically applying the 
schedular criteria.   See Lendenmann, supra.

In summary, based on the review of the entire record, the 
Board concludes that the criteria for an increased disability 
rating for the veteran's bilateral hearing loss have not been 
met.

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

The Board notes that the veteran has not in connection with 
this appeal indicated, nor presented evidence to support the 
premise, that his service-connected bilateral hearing loss 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b) (2006) [extraschedular rating criteria]. 
Moreover, the RO did not consider the matter of referral of 
this issue for consideration of an extraschedular rating.  

Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's entitlement to an extraschedular rating. 



Conclusion

In sum, for the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to an increased disability 
rating for his service-connected bilateral hearing loss.  The 
benefit sought on appeal is therefore denied.


ORDER

Entitlement to an increased disability rating for bilateral 
hearing loss is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


